          Case 1:18-cv-02340-RJL Document 106 Filed 05/31/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                      )
UNITED STATES OF AMERICA, et al.                      )
                                                      )
         Plaintiffs,                                  )
                                                      )
         v.                                           )      Case No. 1:18-cv-02340-RJL
                                                      )
CVS HEALTH CORPORATION                                )
                                                      )
and                                                   )
                                                      )
AETNA INC.                                            )
                                                      )
         Defendants.                                  )
                                                      )


         AMICUS CURIAE AMERICAN MEDICAL ASSOCIATION’S NOTICE OF
                   AGREEMENT ON HEARING PROCEDURES


         PLEASE TAKE NOTICE that the amici and the parties (United States, CVS Health

Corporation, and Aetna Inc.) have agreed that the amici’s witnesses may testify in the following

order:

         Dr. Neeraj Sood

         Dr. Michael B. Wohlfeiler

         Dr. Diana L. Moss

         The amici and parties have also agreed to share demonstrative exhibits with each other,

with the amici providing their exhibits to the parties by 7:30 p.m. on June 3, and the parties

providing their exhibits to the amici by 7:30 p.m. on June 4. The parties reserve the right to

make changes or append their demonstratives after the proceedings on June 4, and will submit

any changes to the amici by 9:00 a.m. on June 5.
        Case 1:18-cv-02340-RJL Document 106 Filed 05/31/19 Page 2 of 3




Dated: May 31, 2019                 Respectfully submitted,
                                    /s/ Henry C. Quillen
                                    Henry C. Quillen (Bar ID 986686)
                                    WHATLEY KALLAS LLP
                                    159 Middle St., Suite 2C
                                    Portsmouth, NH 03801
                                    Telephone: (603) 294-1591
                                    Fax: (800) 922-4851
                                    hquillen@whatleykallas.com

                                    Henry S. Allen, Jr. (admitted pro hac vice)
                                    Senior Attorney, Advocacy Resource Center
                                    AMERICAN MEDICAL ASSOCIATION
                                    330 N. Wabash
                                    Chicago, IL 60611
                                    Telephone: (312) 464-4271
                                    Fax: (312) 224-6919
                                    henry.allen@ama-assn.org

                                    Counsel for the American Medical Association
         Case 1:18-cv-02340-RJL Document 106 Filed 05/31/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I, Henry C. Quillen, hereby certify that on May 31, 2019, I caused a copy of the

foregoing document to be served upon Plaintiffs United States of America, State of California,

State of Florida, State of Hawaii, State of Washington, and Defendants CVS Health Corporation

and Aetna, Inc., via the Court’s CM/ECF system, and to be served upon Plaintiff State of

Mississippi by mailing the document electronically to its duly authorized legal representative:



Counsel for the State of Mississippi:
Crystal Utley Secoy
Consumer Protection Division
Mississippi Attorney General’s Office
P.O. Box 22974
Jackson, Mississippi 39225
Phone: (601) 359-4213
cutle@ago.state.ms.us


                                                     /s/   Henry C .Quillen
                                                     Henry C. Quillen (Bar ID 986686)
